DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/2022 has been entered.
1. Claim 1 has been amended.
2. In view of Applicant’s amendments to claim 1, regarding the limitation of stromal free culture conditions, the teachings of Mohtashami have been replaced with the teachings of Ikawa and Cloutier.
3. Claims 1-4, 7, 11-13, 26 and 27 are examined in the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 11-13, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Carlos et al. (US 2014/0248248 A1, published 9/4/2014) in view of Solomon et al. (1997, Blood, Vol. 89(7), pgs. 2461-2471), Ikawa et al. (2010, Science, Vol. 329, pgs. 93-96), Mallon et al. (2006, Int. J. Biochem. Cell Biol., Vol. 38(7), pgs. 1063-1075) and Cloutier et al. (4/1/2016, Methods in Mol. Biol., Vol. 1516, pgs. 227-241) and evidenced by the teachings of Schmitt et al. (2006, Immunological Rev., Vol. 209, pgs. 95-102) 
Regarding claims 1, 12 and 13, Carlos et al. teach a method of generating progenitor T cells from human hematopoietic stem cells (HSCs) by co-culturing HSCs with DL4 expressing OP9-DL4 cells (Example 2).
Carlos teaches “The ability to utilize simple stromal cell monolayers that express Delta-like-molecules such as OP9-DL1 cells or S17-DL1 cells has permitted a closer examination of human T cell development than was previously possible.” (pg. 10 parag. 109, lines 1-4).
Specifically, Carlos teaches:
“In the OP9-DL1 or OP9-DL4 coculture systems, human HSCs derived from cord blood and bone marrow show robust expansion. Indeed, the OP9-DL1 or the OP9-DL4 system generates a population of T lineage cells that are highly homogenous and easily isolated based on human markers of T cell differentiation. This system generates T lineage cells efficiently (>90%) at the expense of other lymphocytes and myeloid cells; however, the upper-limit of this T cell expansion is unknown. The output of progenitor-T cells in this coculture system is at least 103-105 times higher than other in vitro systems suggesting that further scaling-up of this system could yield clinically relevant numbers to achieve therapeutic benefits in patients with immune related disorders.” (pg. 11 parag. 116 bridge pg. 12 lines 1-4).
	Regarding the limitation of serum-free, Carlos teaches that the culture can be serum-free (pg. 6 parag. 55).
	Regarding claim 2, Carlos teaches that they differentiated the progenitor T cells into T cells (Examples 2 and 10).
	Regarding claim 11, Carlos teaches that cultures comprised hematopoietic differentiation medium comprising SCF, Flt3-L and IL-7 (Examples 2 and 10).
	Regarding claim 26, Carlos teaches that the OP9 cells were transduced with a retrovirus expressing DL4 (Example 2). While Carlos does not teach that the DL-4 is full-length the teachings of Schmitt et al. are relied upon who teaches the creation of the OP9-DL4 cell line (pg. 98 col. 2 parag. 1). While Schmitt does not teach that the used a full-length DL4 transcript, absence evidence to the contrary it is interpreted that Schmitt used a full-length DL4 to create their OP9-DL4 cells.
	Regarding claim 27, Carlos teaches that their HSC differentiation medium comprised thrombopoietin (Example 10).

	Carlos does not teach:
	(i) using VCAM-1 to generate progenitor T cells, and
	(ii) using stromal or feeder-free conditions.

	(i) Regarding the use of VCAM-1, Solomon et al. teach that “T-cell development requires a series of discrete selection and activation signals delivered to maturing progenitors in the thymic cortex and medulla” (Abstract lines 1-3) and that “several groups have shown that VCAM-1 is expressed by human bone marrow (BM) stromal cells and may regulate B-cell progenitor development, stromal-dependent erythropoiesis, and hematopoietic progenitor release from the BM compartment. Thus, it is possible that VCAM-1 may play a similar role in the thymus.” (pg. 2461 col. 2 lines 8-14).
	Solomon continues to teach “The differential expression of VCAM-1 by cortical epithelium suggests that VCAM-1 is a ligand for α4β1 in the cortex. A role for VCAM-1 in progenitor cell development in the thymic cortex is directly analogous to that described for VCAM-1 in the BM where stromal cell expression of VCAM-1 appears to regulate both lymphopoiesis and erythropoiesis” (pg. 2469 col. 1 parag. 3 lines 1-6).
	(ii) Regarding a feeder-free culture, Ikawa et al. teach a method of generating progenitor T cells from stem cells as an alternative to using feeder cells by using immobilized DLL4 protein (DLL4 and DL4 are synonyms) in the absence of feeder cells and in a medium comprising SCF, FLT3L and IL-7 (pg. 93 col. 3 bridge pg. 94 and Fig. 1). Ikawa teaches that the feeder-free conditions functioned similarly to the feeder cell conditions (pg. 95 cols. 1 and 2 and Fig. S10).
	Specifically, Ikawa teaches “In early T cell development, progenitors retaining the potential to generate myeloid and natural killer lineages are eventually determined to a specific T cell lineage. The molecular mechanisms that drive this determination step remain unclarified. We show that, when murine hematopoietic progenitors were cultured on immobilized Notch ligand DLL4 protein in the presence of a cocktail of cytokines including interleukin-7, progenitors developing toward T cells were arrested and the arrested cells entered a self-renewal cycle, maintaining non-T lineage potentials.” (Abstract lines 1-6).
	It is emphasized that Ikawa uses the same factors as Carlos as set forth in claim 7, SCF, FLT3L and IL-7 to culture their progenitor cells without feeder cells.

	It should be noted that in Ikawa’s supplementary data, it is taught that Ikawa used 10% FCS, thus the method of Ikawa is feeder-free but not serum-free as claimed. However, as set forth above, Carlos teaches that their culture medium for hematopoietic stem cells can be serum-free. Additionally, the teachings of Cloutier et al. teach the ordinary artisan that the hematopoietic stem cells of Carlos can be successfully cultured in serum-free media (see Title and Abstract). Specifically, Cloutier teaches a “formulation of a custom designed culture medium, which is free from animal protein. This medium can be easily prepared from commercially available components providing a complete knowledge of the constituent and freedom to remove an element or add a substitute.” (pg. 228 parag. 4 lines 10-14).
Regarding the advantages of using a feeder-free system, Mallon et al. teach:
“The culture of human embryonic stem cells (hESCs) is limited, both technically and with respect to clinical potential, by the use of mouse embryonic fibroblasts (MEFs) as a feeder layer. The concern over xenogeneic contaminants from the mouse feeder cells may restrict transplantation to humans and the variability in MEFs from batch-to-batch and laboratory-to-laboratory may contribute to some of the variability in experimental results. Finally, use of any feeder layer increases the work load and subsequently limits the large-scale culture of human ES cells. Thus, the development of feeder-free cultures will allow more reproducible culture conditions, facilitate scale-up and potentiate the clinical use of cells differentiated from hESC cultures. In this review, we describe various methods tested to culture cells in the absence of MEF feeder layers and other advances in eliminating xenogeneic products from the culture system. (Abstract).
	Mallon continues to teach that a feeder-free culture for stem cells is preferable (pg. 3 parag. 3) and that this can be adapted for the culture of hematopoietic stem cells (pg. 6 last parag. bridge pg. 7 parag. 1).

	Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Carlos regarding a method of generating progenitor T cells from HSCs using DL4 with the teachings of Solomon that VCAM-1 has a role in forming progenitors in the thymic cortex and the teachings of Ikawa regarding a feeder-free method of generating progenitor T cells and with the teachings of Mallon regarding the advantages of using a feeder-free culture system and with the teachings of Cloutier regarding the serum-free culture of hematopoietic stem cells to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a combination since Solomon teaches that T-cell development occurs through maturing progenitors in the thymic cortex and that VCAM-1 has a role in progenitor cell development in the thymic cortex. Further motivation is provided by Ikawa who teaches that a feeder free system of producing progenitor T cells can function similarly to a method of producing progenitor T cells using feeder cells. It would have been obvious to culture the HSCs of Carlos using the feeder free of Ikawa since Mallon teaches the advantages of culturing stem cells without feeder cells.
	There would have been a reasonable expectation of success that the VCAM-1 of Solomon would work in the method of Carlos since Solomon teaches that VCAM-1 has a role in progenitor development in the thymic cortex, where T cell progenitors are generated. Further, there would have been a reasonable expectation of success that the HSCs of Carlos could be cultured and differentiated without a feeder-layer since Ikawa successfully taught culturing stem cells without a feeder-layer and Cloutier teaching that the HSCs of Carlos can be successfully cultured in serum-free media.
	Thus the cited art provides the requisite teaching and motivations to make and use the invention as claimed.
Response to Arguments
 	While Applicant’s arguments and evidence have been fully considered they are not found persuasive. As set forth above, the 103 has been amended to incorporate the teachings of Ikawa and Coultier which teach and demonstrate the successful culture of progenitor T cells under serum-free and feeder-free culture conditions. Combined with the teachings that Ikawa uses the same factors in their feeder free system as Carlos (SCF, FLTL3 and IL-7, claim 7) to obtain progenitor T cells, the ordinary artisan is motivated to use the feeder free system of Ikawa in view of the teachings of Mallon regarding the advantages of culturing stem cells in feeder free conditions. Accordingly, the combination of references provide a reasonable expectation of success to practice the claimed invention. While, Applicants arguments regarding unexpected results and a long-felt need have been considered they are not found persuasive in view of the additional teachings of Ikawa and Coultier. Additionally, while Brauer (Exhibit A), Seet (Exhibit B) and Dolens and Taghon (Exhibit C) demonstrate the field of the art regarding generating progenitor T cells the teachings of Ikawa clearly demonstrate at the time of filing that progenitor T cells could be generated in feeder-free conditions using bound DL4, albeit with the use of serum. However, as taught by Carlos and demonstrated by Coultier, serum-free conditions for stem cells such as the hematopoietic stem cells used by Carlos can be predictably used for the culture of stem and/or progenitor cells to generate progenitor T cells.

Claims 3, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Carlos et al. (US 2014/0248248 A1, published 9/4/2014) in view of Solomon et al. (1997, Blood, Vol. 89(7), pgs. 2461-2471), Ikawa et al. (2010, Science, Vol. 329, pgs. 93-96), Mallon et al. (2006, Int. J. Biochem. Cell Biol., Vol. 38(7), pgs. 1063-1075) and Cloutier et al. (4/1/2016, Methods in Mol. Biol., Vol. 1516, pgs. 227-241) and evidenced by the teachings of Schmitt et al. (2006, Immunological Rev., Vol. 209, pgs. 95-102) as applied to claims 1, 2 and 11-13, 26 and 27 above, and further in view of Besseyrias et al. (2007, JEM, Vol. 204(2), pgs. 331-343).
Carlos, Solomon, Ikawa, Mallon and Cloutier are relied upon in teaching method of generating progenitor T cells from HSCs using DL4 AND VCAM-1.
Carlos, Solomon, Ikawa, Mallon and Cloutier do not teach:
(i) the extracellular domain of DL4,
(ii) immobilized DL4, and
(iii) the concentration of DL4.

Regarding an extracellular domain of DL4, Besseyrias et al. teach “Notch1 (N1) receptor signaling is essential and sufficient for T cell development, and recently developed in vitro culture systems point to members of the Delta family as being the physiological N1 ligands. We explored the ability of Delta1 (DL1) and DL4 to induce T cell lineage commitment and/or maturation in vitro and in vivo from bone marrow (BM) precursors conditionally gene targeted for N1 and/or N2.” (Abstract lines 1-5).
Besseyrias continues to teach that “T cells, like other cells of the blood system, are derived from pluripotent hematopoietic stem cells (HSCs). The major site of T cell development is the thymus. Thus, descendants of HSCs migrate to the thymus, where they undergo a program of maturation, proliferation, and differentiation” (pg. 331 col. 1 lines 1-7).
Regarding claim 3, Besseyrias teaches they used the extracellular domain of DL4 in their expression plasmids (pg. 341 col. 2 parag. 7).
Regarding claim 4, Besseyrias teaches DL4 was immobilized on plastic (pg. 339 col. 1 parag. 2 bridge col. 2 parag. 1).
Regarding claim 7, Besseyrias teaches they used 10 µg/ml of purified DL-4-IgG to stimulate DN thymocytes (pg. 341 col. 2 parag. 2).
	Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Carlos, Solomon, Ikawa, Mallon and Cloutier regarding a method of generating progenitor T cells from HSCs using DL4 AND VCAM-1 with the teachings of Besseyrias regarding using exogenous DL4 to generate T cells to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a combination since Besseyrias teaches that DL4 can be exogenously applied and that just the extracellular domain of DL4 can be used to stimulate T cell development from progenitors. Thus the ordinary artisan would have been motivated as a design choice to substitute and/or combine the teachings of Besseyrias regarding DL4 with the teachings of Carlos and Solomon since the ordinary artisan would not need to rely upon co-culture with OP9/DL4 cells, but rather use DL4 directly or an expression vector expressing the extracellular domain to generate progenitor T cells from HSCs.
	There would have been a reasonable expectation of success that the extracellular DS4 of Besseyrias could be used in the method of Carlos and Solomon since Besseyrias teaches that extracellular DL4 is sufficient to stimulate T cell development.
	Thus the cited art provides the requisite teaching and motivations to make and use the invention as claimed.
Response to Arguments
 	While Applicant’s arguments and evidence have been fully considered they are not found persuasive. As set forth above, the 103 has been amended to incorporate the teachings of Ikawa and Coultier which teach and demonstrate the successful culture of progenitor T cells under serum-free and feeder-free culture conditions and it would have been obvious to incorporate the teachings of Besseyrias regarding the extracellular domain of DL4, immobilized DL4, and the concentration of DL4 as set forth above.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632